Appellant failed to demonstrate a violation of due process
                because he received: (1) advance written notice of the charges; (2) written
                statement of the fact finders of the evidence relied upon and the reasons
                for disciplinary action; and (3) a qualified right to call witnesses and
                present evidence.   Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974). The
                record indicates that the prison disciplinary hearing officer attempted to
                contact the inmate-witness but could not find the witness after his
                discharge. The prison disciplinary hearing officer considered the
                substance of the testimony that the witness would have offered. The fact
                that appellant's inmate-witness was not available at the time of the
                hearing did not deprive appellant of due process. The fact that the
                department did not return credits at the first hearing prior to the second
                hearing does not amount to a due-process violation. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                               o2e,0-&1         J.
                                                  Hardesty




                                                                                  J.
                                                  Cherry




                ...continued
                and signification hardship on the inmate in relation to the ordinary
                incidents of prison life).
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc:   Hon. Elissa F. Cadish, District Judge
                      Curtis Lundy Downing
                      Attorney General/Las Vegas
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A